Opinion. — We have considered all the questions presented in the briefs. There is evidence in the record that will support the material averments of the petition of the plaintiffs Geo. B. and Edna L. Gurley for the injunction and as to damages, and the finding, that the damages sustained by the defendant, Levinski, are offset, as held by the court below, by those sustained by said plaintiffs; and, such being the facts, the injunction was properly issued and perpetuated.
The plaintiffs R.N. and Bettie Williamson, having taken a non-suit, can not appear in this court and assign error upon the action of the court in holding that they were not shown to have any interest in the subject-matter of the suit. Having taken a non-suit, they are not parties to the suit, and cannot be heard to complain.
The judgment of the court below will be affirmed.
Affirmed. *Page 69